   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 1 of 15 PageID #:733




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 BENITO FLORES DELGADO,
 individually and as Special
 Administrator of Plaintiff of Juan
 Flores, Deceased,                                 No. 18-cv-06378

                     Plaintiff,                    Judge John F. Kness

              v.

 CITY OF CHICAGO, a Municipal
 Corporation; Clarence McCoy; Charles
 O’Connor; Richard Vitellaro; and Jesse
 Oeinck.

                     Defendants.


                     MEMORANDUM OPINION AND ORDER

      This case arises from the death of Juan Flores, a minor who was shot and killed

by a Chicago police officer after Flores backed his vehicle into the officer following a

disturbance. Plaintiff Benito Flores Delgado, the father of Juan Flores and the

Special Administrator of his estate, brings various state and federal law claims

against the City of Chicago as well as the four officers who encountered Juan Flores

on the night of his death. Plaintiff alleges that the officers are liable for allowing

Flores to drive away from the scene of the disturbance despite knowing that he was

both underage and intoxicated, and for using excessive force in violation of Flores’s

civil rights. Plaintiff further alleges that the City of Chicago is liable under the Monell

doctrine for fostering a culture that tolerated the improper use of deadly force by

police officers—a culture that, Plaintiff contends, led to Flores’s death at the hand of

a Chicago police officer.
     Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 2 of 15 PageID #:734




       For the following reasons, the Court finds that all claims against the individual

officers who did not fire at Flores must be dismissed, while certain claims against the

officer who fired the fatal shots and the City must be allowed to proceed.

I.     BACKGROUND

       The following recitation of facts is drawn from the Second Amended Complaint

(Dkt. 55.) At this stage, the Court must accept Plaintiff’s allegations as true and draw

all inferences in Plaintiff’s favor. Bell v. City of Chicago, 835 F.3d 736, 738 (7th Cir.

2016). On September 10, 2017, Juan Flores called the police to report that his

girlfriend’s father had assaulted him. (Dkt. 55 ¶ 7.) Defendants Clarence McCoy and

Charles O’Connor, each Chicago Police Department officers, responded to the call.

(Id. ¶ 8.)

       When they arrived at the scene—a residence in the Humboldt Park

neighborhood—Officers McCoy and O’Connor found Flores sitting in his car. (Id. ¶ 9.)

Flores informed the officers that he did not have his keys, so the officers and Flores

went looking for them. (Id. ¶¶ 10-12.) During that search, Flores’ girlfriend’s father

told McCoy that Flores was drunk and should not be allowed to drive. (Id. ¶ 13.) At

some point, McCoy also spoke on the telephone with Flores’s father, who informed

McCoy that he was on his way to collect Flores. (Id. ¶ 14.) Eventually someone found

the keys, and McCoy ordered Flores to pick them up. (Id. ¶¶ 20, 28.) McCoy then

watched as Flores got in the car and drove away (it is unclear from the Second

Amended Complaint whether Flores did so with McCoy’s permission). (Id. ¶ 22.)




                                           2
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 3 of 15 PageID #:735




Neither McCoy nor O’Connor pursued Flores or alerted other officers over the radio

that Flores was driving while intoxicated. (Id. ¶ 34.)

      As Flores drove home, Defendants Richard Vitellaro and Jesse Oeinck, also

Chicago Police Department officers, spotted Flores driving without headlights. (Id. ¶

33.) Without activating their cruiser’s lights or sirens, they followed Flores, who was

driving erratically in an apparent attempt to evade the officers. (Id. ¶¶ 36-37; Dkt.

61 at 12:58-12:59.) About one minute after the officers began to follow Flores, he

pulled into to a dead-end lot near his house. (Id.) Officers Vitellaro and Oeinck then

exited their vehicle, just as Flores shifted his into reverse. (Dkt. 55 ¶¶ 39, 41.)

According to Plaintiff, Officer Oeinck “saw the light indicators on [Flores’s] car move

from brake lights to reverse lights,” yet Officer Oeinck “willfully proceeded to place

himself in the path of” Flores’s vehicle. (Id. ¶¶ 41-43.) Flores’s vehicle then struck

Officer Oeinck, pinning him against the squad car. (Id. ¶¶ 44, 46.) Officer Oeinck

fired his service weapon into the vehicle, hitting Flores multiple times and killing

him. (Id. ¶ 45.)

      On September 6, 2018, Plaintiff initiated this action in state court, but

Defendants properly removed it to this Court on September 19, 2018. (Dkt. 1.) The

Second Amended Complaint (Dkt. 55), which is currently operative complaint,

includes eight counts: (1) Officers McCoy and O’Connor illegally seized Flores in

violation of the Fourth Amendment and 42 U.S.C. § 1983 (Count I); (2) Officers

Vitellaro and Oeinck willfully and wantonly harmed Flores in violation of Illinois law

(Count II); (3) Officers Vitellaro and Oeinck illegally seized Flores in violation of the

Fourth Amendment and 42 U.S.C. § 1983 (Count III); (4) all Defendants failed to

                                           3
      Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 4 of 15 PageID #:736




protect and serve Flores under Illinois state law (Count IV); (5) all Defendants are

liable for Flores’ wrongful death under Illinois law (Count V); (6) the City of Chicago

willfully and wantonly harmed Flores in violation of Illinois law (Count VI); (7) the

City of Chicago must indemnify the defendant officers for their tort liability (Count

VII); (8) the City of Chicago is liable for the officers’ constitutional violations under

Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978) (Count VIII).

Defendants jointly moved to dismiss all counts (Dkt. 63.) That motion is now fully

briefed. (Dkts. 64, 65.)1

II.       STANDARD OF REVIEW

          Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint

generally need only include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement

must “give the defendant fair notice of what the claim is and the grounds upon which

it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

punctuation omitted). The Seventh Circuit has explained that this rule “reflects a

liberal notice pleading regime, which is intended to ‘focus litigation on the merits of

a claim’ rather than on technicalities that might keep plaintiffs out of court.” Brooks




     After briefing was complete, Plaintiff filed a “Motion for Leave to Supplement Prior
      1

Response to Defendants’ Joint Motion to Dismiss.” (Dkt. 89.) Plaintiff seeks to add a portion
of a deposition transcript to the motion to dismiss record. (Id. at 3-6.) Plaintiff claims the
cited testimony establishes that Officer Oeinck “did not have justification to use the ultimate
and most severe level of force” against Flores. (Id. at 6.) Because courts do not consider
deposition testimony appended to briefing on a motion to dismiss, Plaintiff’s motion is denied.
See McKee v. Brady, No. 88 C 20035, 1990 WL 304242, at *4 (N.D. Ill. May 14, 1990)
(deposition testimony “may not be considered by this Court on a motion to dismiss”). Either
way, the denial of Officer Oeinck’s motion to dismiss renders the issue moot.

                                              4
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 5 of 15 PageID #:737




v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534

U.S. 506, 514 (2002)).

       A motion under Rule 12(b)(6) “challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chicago Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). Each complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). These allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Although legal conclusions are not

entitled to the assumption of truth, Iqbal, 556 U.S. at 678-79, the Court, in evaluating

a motion to dismiss, must accept as true the complaint’s factual allegations and draw

reasonable inferences in the plaintiff’s favor. Ashcroft v. al-Kidd, 563 U.S. 731, 742

(2011).

       In addition to the complaint, the Court reviews any exhibits attached to it.

Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) And “[w]hen an exhibit

contradicts the allegations in the complaint, ruling against the non-moving party on

a motion to dismiss is consistent with [the Court’s] obligation to review all facts in

the light most favorable to the non-moving party.” Id.

III.   DISCUSSION

       Defendants contend the Second Amended Complaint should be dismissed

because: (1) Officers McCoy, O’Connor, and Vitellaro did not seize Flores (Dkt 63 at

6); (2) Officer Oeinck’s use of deadly force was objectively reasonable (id.);

(3) Plaintiff’s Monell claim against the City is “too vague and lacking in sufficient

                                           5
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 6 of 15 PageID #:738




details” (id. at 13); and (4) Plaintiff’s state-law claims against all Defendants are

barred by the Illinois Tort Immunity Act, 745 ILCS 10/2-202, et seq. (id. at 14). The

Court will address each argument in turn.

          A. Section 1983 Claims Against Officers McCoy, O’Connor, and Vitellaro

      Section 1983 provides a civil cause of action for “deprivation of any rights,

privileges, or immunities secured by the Constitution. . . .” 42 U.S.C. § 1983. In their

motion to dismiss, Defendants point out that the Second Amended Complaint refers

to “constitutional rights” Defendants supposedly violated, but it does not specify

which constitutional rights they violated. (See Dkt. 63 n.2.) Plaintiff’s response brief

does not address Defendants’ argument or otherwise clarify Plaintiff’s theory. It is

clear from the factual allegations, however, that Plaintiff’s Section 1983 claims could

only arise under the Fourth Amendment. See Kernats v. O’Sullivan, 35 F.3d 1171,

1177 (7th Cir. 1994) (Section 1983 claim regarding police use of force during arrest

arise under Fourth Amendment). Accordingly, the Court will assess whether Plaintiff

has alleged a Fourth Amendment violation. Cf. R3 Composites Corp. v. G&S Sales

Corp., 960 F.3d 935, 941 (7th Cir. 2020) (“Plaintiffs need only plead facts, not legal

theories, in their complaints”).

      The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures. . . .” U.S. Const. amend. IV. A “seizure” occurs when a person’s “freedom of

movement is terminated or restrained by intentionally applied physical force or

submission to an assertion of authority.” Abbott v. Sangamon Cty., Ill., 705 F.3d 706,

719 (7th Cir. 2013); United States v. Griffin, 652 F.3d 793, 798 (7th Cir. 2011) (“there


                                           6
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 7 of 15 PageID #:739




are two kinds of seizures: those effected through physical force and those effected

through a show of authority and submission to the assertion of authority”).

      Plaintiff alleges Officer Vitellaro, who was driving the police vehicle while

Officer Oeinck rode in the passenger seat, attempted to stop Flores after noticing that

Flores was driving with his headlights off at night. (Dkt. 55 ¶ 33.) That attempt was

cut short when Officer Oeinck, not Officer Vitellaro, shot and killed Flores. Courts

have repeatedly held that an attempted seizure does not implicate the Fourth

Amendment; only an actual seizure does. United States v. Collins, 714 F.3d 540, 543

(7th Cir. 2013) (“No seizure occurs until force is applied or the suspect submits to the

officer”); Brendlin v. California, 551 U.S. 249, 254 (2007) (“there is no seizure without

actual submission”); Griffin, 652 F.3d at 798 (similar). Plaintiff does not allege Flores

ever submitted to Officer Vitellaro’s show of authority, or that Officer Vitellaro ever

seized Flores by physical force. Plaintiff has therefore failed to state a Fourth

Amendment claim against Officer Vitellaro.

      As for Officers McCoy and O’Connor, far from alleging they unconstitutionally

seized Flores, Plaintiff complains that they improperly decided not to seize him. (See

Dkt. 55 ¶ 20 (Officer McCoy “could have reasonably retained [Flores’s] keys to prevent

him from driving); id. ¶ 22 (Officer McCoy “allowed and permitted [Flores] to enter

his vehicle, start the vehicle, and pull away in the vehicle”); id. ¶ 23 (Officer McCoy

“could have stopped [Flores] from leaving”); id. ¶ 24 (Officer McCoy “could have

detained” Flores); id. ¶ 25 (Officer McCoy “could have arrested” Flores).) No matter




                                           7
    Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 8 of 15 PageID #:740




the circumstance, citizens does not enjoy a constitutional right to be arrested.

Plaintiff’s claims against Officers McCoy and O’Connor therefore fail as well.

            B. Section 1983 Claim Against Officer Oeinck

        There is no question that Officer Oeinck “seized” Flores when he shot and

killed him. Williams v. Indiana State Police Dep’t, 797 F.3d 468, 472 (7th Cir. 2015)

(use of deadly force is a Fourth Amendment “seizure”). But Officer Oeinck argues that

the Fourth Amendment claim against him should be dismissed because his use of

force was “objectively reasonable.” (Dkt. 63 at 8 (citing Horton v. Pobjecky, 883 F.3d

941, 948 (7th Cir. 2018) (use of deadly force is an unconstitutional seizure if it is not

objectively reasonable).) Officer Oeinck contends that, if the Court reviews the video

attached to the Second Amended Complaint (Dkt. 61), it will find that, under

“immense stress, and with only a split second to react, Officer Oeinck responded to

the threat with reasonable, appropriate, and justified force, in compliance with the

Fourth Amendment.” (Id. at 10.) Plaintiff responds that the video shows no such

thing. Plaintiff believes Officer Oeinck “showed poor judgment” and “violated the

tenets of his training” by “put[ting] himself in between the police vehicle and

[Flores’s] vehicle[.]” (Dkt. 64 at 15.) Officer Oeinck then “used the violation of his

training and failure to exercise good police practice as justification to use deadly

force. . . .” (Id.)

        This presents a difficult question regarding the proper use of video evidence at

the motion to dismiss phase.2 At this stage, the Court reviews “the complaint and all



    Defendants suggest that, if the Court is inclined to deny the motion to dismiss, it should
    2

convert the motion into one seeking summary judgment. (Dkt. 63 at 2 (citing Levenstein v.

                                              8
    Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 9 of 15 PageID #:741




exhibits attached to the complaint.” Forrest v. Universal Savings Bank, F.A., 507 F.3d

540, 542 (7th Cir. 2007). In doing so, the Court accepts the plaintiff’s allegations as

true and “constru[es] all inferences in the plaintiff’s favor.” Id. at 542. But the Court

is “free to consider any facts set forth in the complaint that undermine the plaintiff’s

claim.” Bogie, 705 F.3d at 609. This discretion “includes exhibits attached to the

complaint” such as “video recordings attached to or referenced in a complaint.” Id.

(cleaned up). Accordingly, when a video attached to or referred to in a complaint

“clearly contradicts” the plaintiff’s factual allegations, the video controls. Felton v.

City of Chicago, 827 F.3d 632, 637 (7th Cir. 2016) (quoting Scott v. Harris, 550 U.S.

372, 378 (2007)); see also Bogie, 705 F.3d at 609 (when an exhibit “incontrovertibly

contradicts the allegations in the complaint, the exhibit ordinarily controls, even

when considering a motion to dismiss”); Brownmark Films, LLC v. Comedy Partners,

682 F.3d 687, 690–91 (7th Cir. 2012) (similar).

       Plaintiff alleges Officer Oeinck’s use of force was unreasonable because he

“willfully proceeded to place himself in the path of [Flores’s] moving vehicle” even

though “the moving vehicle was the only purported threat to the officer or others.”

(Dkt. 55 ¶¶ 43, 48.) The question, then, is whether the video exhibit contradicts these

allegations. On one hand, the video shows that, only a moment after the police vehicle

stopped a short distance behind Flores’s vehicle, Flores shifted his vehicle into reverse




Salafsky, 164 F.3d 345, 347 (7th Cir. 1998).) In turn, Plaintiff dedicates much of his response
to evidence in support of his claims. (See Dkt. 64 at 3-12.) But Plaintiff’s brief is no substitute
for a properly-supported Rule 56 record. Accordingly, the Court declines to rely upon this
incomplete record by converting Defendants’ motion into one for summary judgment. Cf.
EEOC v. U-Haul Int’l, Inc., No. 04 C 6162, 2005 WL 8178948, at *1 (N.D. Ill. Aug. 10, 2005).

                                                9
  Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 10 of 15 PageID #:742




and accelerated at a high rate of speed. (Dkt. 61 at 12:59.) It is arguable, therefore,

that Officer Oeinck could not, in that brief span, have had enough time consciously

to decide to jump between the police vehicle and Flores’s solely to justify his imminent

use of deadly force. On the other hand, because Officer Oeinck emerged from the side

of the vehicle, and the video recorded only what was happening in front of the vehicle,

the video does not show Officer Oeinck’s movements before he fired into Flores’s car.

Because the crux of Plaintiff’s claim is that Officer Oeinck acted unreasonably in

positioning himself during the incident, and because the video presents an arguably

incomplete depiction of the incident, relying solely upon the video to reject the claim

against Officer Oeinck would be inconsistent with the standards governing motions

to dismiss.

      Although further factual development may well establish that Officer Oeinck

did not wrongfully place himself in the path of Flores’s vehicle—it was, after all, a

fast-moving, chaotic, and violent series of events that led to Flores’s death—the Court

cannot definitively find at this stage that the video “incontrovertibly contradicts”

Plaintiff’s allegations. Bogie, 705 F.3d at 609. When viewed in the light of the Seventh

Circuit’s caution that “video may not tell the whole story and reasonable people can

sometimes draw different conclusions from the same video,” Felton, 827 F.3d at 637

(quoting Scott, 580 U.S. at 378-80), the fact that the video does not capture all of

Officer Oeinck’s movements compels the Court to find that the claim against Officer

Oeinck must survive the motion to dismiss.




                                          10
  Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 11 of 15 PageID #:743




          C. Monell Claim Against The City of Chicago

      Monell imposes liability against a municipality when a plaintiff shows that a

violation of his constitutional rights was caused by: (1) an express government policy;

(2) a widespread and persistent practice that amounted to a custom approaching the

force of law; or (3) an official with final policymaking authority. Glisson v. Indiana

Dep’t of Correction, 849 F.3d 372, 379 (7th Cir. 2017) (en banc) (citing Monell, 436

U.S.at 690–91). Monell cannot be turned into a form of respondeat superior liability.

Howell v. Wexford Health Sources, Inc., 987 F.3d 647, 654 (7th Cir. 2021). To avoid

this result, one key “is to distinguish between the isolated wrongdoing of one or a few

rogue employees and other, more widespread practices.” Id; see also Williams v. City

of Chicago, 315 F. Supp. 3d 1060, 1079 (N.D. Ill. 2018) (the Court looks to “the

instances of misconduct alleged, the circumstances surrounding the alleged

constitutional injury, and additional facts probative of a widespread practice or

custom.”). In addition to alleging a policy or custom, the plaintiff must allege

causation, meaning that “the policy or custom was the ‘moving force’ behind the

constitutional violation.” Petropoulos v. City of Chicago, 448 F. Supp. 3d 835, 840

(N.D. Ill. 2020) (quoting Estate of Sims ex rel. Sims v. Cty. of Bureau, 506 F.3d 509,

514 (7th Cir. 2007)).

      Plaintiff’s Monell theory is that “there existed within the Chicago Police

Department policies and procedures which result in the failure or refusal of the

Chicago Police Department to properly and legitimately investigate the use of deadly

force by sworn officers against civilian citizens of Chicago.” (Dkt. 55 ¶ 90.) Plaintiff

alleges this policy “signal[ed] a tolerance by the City of the improper use of deadly

                                          11
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 12 of 15 PageID #:744




force” that “let it be known to its . . . officers” that the City “condoned[,] ratified and,

by virtue thereof encouraged, the unwarranted and illegal use of deadly force by said

officers.” (Id. ¶¶ 108-109.)

       The City contends that, because the Second Amended Complaint “does not

adequately allege the existence of a policy, custom, or practice that caused the

constitutional deprivation,” the Monell claim should be dismissed (Dkt. 63 at 10.)

According to the City, Plaintiff’s Monell theory is insufficiently supported by factual

allegations because Plaintiff has not alleged “details such as the number of excessive

force complaints filed against the Chicago Police Department, the number of

complaints investigated, and the number of complaints the” investigating authority

determined had merit. (Dkt. 63 at 13.) The City further contends that Plaintiff has

not “identified a single example in which the City failed to ‘properly and legitimately

investigate the use of deadly force’ or any instances in which the City condoned the

use of deadly force.” (Id. (quoting Dkt. 55 at ¶ 90).)

       The City, however, understates the content of the Second Amended Complaint,

which includes allegations regarding the number of excessive force complaints

investigated, the number found to have merit, and examples of the City failing to

investigate or otherwise condoning officers’ use of deadly force. (See Dkt. 55 at ¶ 105

(“According to City of Chicago statistics, since its inception in 2007, the City of

Chicago’s Independent Police Review Authority (IPRA) has investigated more than

400 police shootings a [sic] and found the police officers’ conduct during these

incidents to be justified in almost every case.”); id. (“Even when IPRA investigators

find police officer misconduct” the City “refused to make findings against Chicago

                                            12
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 13 of 15 PageID #:745




police officers involved in civilian deaths, and have instead ordered IPRA

investigators to change their findings and reports to hide police officer misconduct

from public scrutiny and oversight.”); id. ¶ 106 (citing example of the City’s failure to

investigate in a particular officer’s case); see also id. ¶¶ 88-97 (similar).) In addition

to these allegations regarding the City’s practices, Plaintiff has also pleaded a causal

link between these practices and the injury in this case. (See id. ¶ 104.) That is all

that is required to allege a plausible Monell claim.

      The City also argues that dismissal is warranted because Plaintiff has not

adequately alleged that any of the individual defendant officers violated his

constitutional rights. (Dkt. 63 at 1.) But because, as explained above, Plaintiff has

stated a plausible constitutional claim against Officer Oeinck, dismissal of the Monell

on this basis is unwarranted. That said, Defendants are correct that Plaintiff’s Monell

claim will only proceed as far as his claim against Officer Oeinck proceeds. The

Seventh Circuit has held “a municipality can be held liable under Monell, even when

its officers are not, unless such a finding would create an inconsistent verdict.”

Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 305 (7th Cir. 2010). To determine

whether municipal liability absent individual liability is consistent, the Court must

assess “the nature of the constitutional violation, the theory of municipal liability,

and the defenses set forth.” Id. Plaintiff’s Monell theory is that the City “let it be

known to its . . . officers” that the City “condoned[,] ratified and, by virtue thereof

encouraged, the unwarranted and illegal use of deadly force by said officers.” (Dkt.

55 ¶¶ 108-109.) This encouragement caused Flores’s death because, according to

Plaintiff, Officer Oeinck knew he could “act with impunity” when violating Flores’s

                                           13
   Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 14 of 15 PageID #:746




constitutional rights. (Id. ¶ 101.) Under this theory, the City’s encouragement of

unconstitutional behavior could only have caused Flores’s death if Officer Oeinck’s

actions were unconstitutional. Thus, although Plaintiff’s Monell claim survives the

City’s motion to dismiss, Plaintiff cannot ultimately prevail on his Monell claim

unless he prevails against Officer Oeinck. Cf. Sallenger v. City of Springfield, Ill., 630

F.3d 499, 504 (7th Cir. 2010) (“a municipality cannot be liable under Monell when

there is no underlying constitutional violation by a municipal employee”).

          D. State Law Claims Against All Defendants

      The Second Amended Complaint includes various Illinois state law claims:

willful and wanton conduct (Count II); failure to protect and serve (Count IV);

wrongful death (Count V); failure to screen and train (Count VI); and indemnification

(Count VII). Defendants contend that these claims are barred by Section 4-102 of the

Illinois Tort Immunity Act (745 ILCS 10/4-102). (Dkt. 63 at 14-17 (citing DeSmet v.

Cnty. of Rock Island, 848 N.E.2d 1030, 1042 (Ill. 2006).) Plaintiff did not respond to

this argument; accordingly, Plaintiff has effectively conceded the point, and the state-

law claims in the Second Amended Complaint are dismissed. See Jones v. Connors,

No. 11 C 8276, 2012 WL 4361500, at *7 (N.D. Ill. Sept. 20, 2012) (“A party’s failure to

respond to arguments the opposing party makes in a motion to dismiss operates as a

waiver or forfeiture of the claim and an abandonment of any argument against

dismissing the claim”) (collecting cases).

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss is granted in part and

denied in part. In view of Plaintiff’s lack of response in opposition to the motion to

                                             14
  Case: 1:18-cv-06378 Document #: 97 Filed: 07/02/21 Page 15 of 15 PageID #:747




dismiss, the state-law claims against all Defendants are dismissed with prejudice.

Plaintiff’s claims under Section 1983 against Officer Vitellaro (Counts I and III) are

dismissed without prejudice. See Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir.

2010) (“Generally, if a district court dismisses for failure to state a claim, the court

should give the party one opportunity to try to cure the problem, even if the court is

skeptical about the prospects for success”). Any amended complaint seeking to

rehabilitate the Section 1983 claims against Officer Vitellaro must be filed within 30

days of the entry of this order. See Gaye v. Fairman, No. 94 C 644, 1995 WL 66290,

at *3 (N.D. Ill. Feb. 15, 1995). Defendants’ motion to dismiss the Section 1983 claim

against Officer Oeinck and the Monell claim is denied.

SO ORDERED in No. 18-cv-06378.

Date: July 2, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                          15
